ACCEPTED
                                                                                      03-14-00790-CR
                                                                                              4777114
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  4/6/2015 4:07:04 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                 IN THE THIRD COURT OF APPEALS
                          AUSTIN, TEXAS
                                                                FILED IN
                                                         3rd COURT OF APPEALS
GEORGE HENRY WALKER,                   §                     AUSTIN, TEXAS
   Appellant       §                                     4/6/2015 4:07:04 PM
                                       §      CAUSE NO. 03-14-00790-CR
                                                           JEFFREY D. KYLE
VS                                     §      TRIAL COURT NO.Clerk
                                       §                   B-14-0650-SA
THE STATE OF TEXAS,                    §
    Appellee                    §

     MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES George Henry Walker, Appellant in the above styled

and numbered cause, by and through Counsel, and moves this Court to grant

an extension of time to file appellant’s brief, pursuant to Rule 38.6(d) of the

Texas Rules of Appellate Procedure, and for good cause shows the

following:

      1. This case is on appeal from the 119th District Court in Tom Green

County, Texas.

      2. The case below is styled The State of Texas v. George Henry

Walker and numbered B-14-0650-SA.

      3. Appellant was convicted of failure to appear/enhanced.

      4. Appellant was assessed a sentence of 45 years in the Institutional

Division-Texas Department of Criminal Justice on November 3, 2014.

      5.     Notice of appeal was given on December 15, 2014

                                      1
      6.    The Clerk’s and Reporter’s records were filed on March 6, 2015,

and March 2, 2015, respectively.

      7. The Appellant’s brief is presently due on April 9, 2015.

      8. Appellant requests an extension of time to file Appellant’s brief of

thirty (30) days or until May 9, 2015.

      9. No previous requests for extension to file the brief have been filed

in this cause.

      10. Defendant is currently incarcerated.

      Appellant relies on the following facts as good cause for the requested

extension: Appellant’s counsel relies on the following facts as good cause

for the requested extension: The undersigned has had appellate deadlines in

the Court of Appeals for the Third District including: filing appellant’s

briefs in State v. Corson, Nos. 03-15-00054-CR; 03-15-00055-CR; 03-15-

00056-CR; and 03-15-00057-CR filed 3-27-15; and State v. George, No. 03-

14-00673-CR due February 4, 2015. Additionally, Counsel was required to

travel extensively from her office in the past two weeks and was unable to

adequately review the record as a result. The undersigned, therefore, would

request an additional 30 days to review the record and to perform the

necessary legal research for preparation of the brief herein.




                                         2
      WHEREFORE, Appellant prays that this Court grant this Motion to

Extend Time to File Appellant’s Brief, and for such other and further relief

as the Court may deem appropriate.

                                       Respectfully submitted,

                                       COPELAND LAW FIRM
                                       P.O. Box 399
                                       Cedar Park, TX 78613
                                       Tel: 512-897-8126
                                       Fax: 512-215-8114
                                       Email: ecopeland63@yahoo.com

                                       By:    /s/ Erika Copeland
                                                  Erika Copeland
                                                  State Bar No. 16075250
                                                  Attorney for Appellant


               CERTIFICATE OF SERVICE,
        COMPLIANCE WITH RULE 9 and of CONFERENCE

      This is to certify that on April 6, 2015, a true and correct copy of the
above and foregoing document was served on George McCrea, District
Attorney, Attn: Appellate Division, 124 W. Beauregard, San Angelo, Texas
76903 in accordance with the Texas Rules of Appellate Procedure, and that
this motion is in compliance with Rule 9 of the Texas Rules of Appellate
Procedure and that portion which must be included under Rule 9.4(i)(1)
contains 529 words, and that the undersigned conferenced with opposing
counsel on March 30, 2015, who had no objection to the granting of this
motion.

                                       /s/    Erika Copeland
                                              Erika Copeland




                                       3